DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments to the claims overcome the claim objection(s) cited in the previous office action.  The limitations “each additional carrier” is no longer being objected to because the examiner agrees with the applicant’s arguments that “at least one additional carrier” was introduced and it would be inappropriate to refer to this limitation as plural carriers.
Applicant’s incorporation of the allowable subject matter of claim 26 and intervening claim 25 into independent claim 21 overcome the 35 USC 103 rejection(s) cited in the previous office action.  
Applicant’s incorporation of the allowable subject matter of claim 37 into independent claim 36 overcome the 35 USC 103 rejection(s) cited in the previous office action.  
Reasons for Allowance
Claims 21-24, 27-36 and 38-40 are allowed.
The primary reason for the allowance of claim 21 is the inclusion of second alignment means for aligning the product holder in a target product holder position which is defined in the conveying direction and the transverse direction, the second alignment means including alignment surfaces on the product holder which are configured to mate with surfaces of a centering unit which is moveable relative to the carrier in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 35 is the inclusion of a centering unit which is moveable relative to the carrier, the centering unit including centering surfaces which are configured to mate with the product holder alignment surfaces and a load introduction section supporting the centering unit in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 36 is the inclusion of moving the product holder and the carrier relative to each other includes moving a centering unit relative to the product holder to bring centering surfaces of the centering unit into contact with alignment surfaces of the product holder to place the product holder in a target product holder position, and wherein the centering unit is supported on the load introducing section of the weigh cell in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        5/16/2022